United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1450
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Phillip Alonzo Jones, also known as    * Eastern District of Missouri.
Willow,                                *
                                       *      [UNPUBLISHED]
             Appellant.                *
                                  ___________

                            Submitted: March 7, 2001
                                Filed: March 20, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       In 1992, Phillip Alonzo Jones pleaded guilty to five drug and drug-related
offenses, and was sentenced to an aggregate of 211 months imprisonment. After he
successfully moved to vacate his conviction for using and carrying a firearm during and
in relation to a drug-trafficking offense, under Bailey v. United States, 516 U.S. 137
(1995), the District Court1 resentenced him to 211 months imprisonment. Jones
appeals, arguing that the Court erred in enhancing his offense level under U.S.

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
Sentencing Guidelines Manual § 2D1.1(b)(1) for possessing firearms in connection
with the drug offense. He also contends that the government breached the 1992 plea
agreement by failing to recommend an offense level that did not include the
enhancement and a sentence at the low end of the resulting Guidelines imprisonment
range. We grant Jones’s request to file a pro se supplemental brief, and we have
considered his tendered brief.

        We first conclude that, by bringing a Bailey motion, Jones unbundled his
interdependent sentences for multiple convictions, waived whatever expectation of
finality he might have had regarding his sentence on the drug counts, and opened the
door to the section 2D1.1(b)(1) enhancement. See Gardiner v. United States, 114 F.3d
734, 736 (8th Cir.), cert. denied, 522 U.S. 923 (1997); Pasquarille v. United States, 130
F.3d 1220, 1222-23 (6th Cir. 1997). Second, we conclude that the District Court did
not clearly err in applying the enhancement based on Jones’s factual stipulation and
change-of-plea colloquy. See Brown v. United States, 169 F.3d 531, 532-33 (8th Cir.
1999).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-